The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,244,699.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (US 10,142,745).
	Regarding claim 1, Petersen discloses a hearing device HD.  See figures 1A-1D, 2, 4A-4C, 6A, & 6B, specifically.  The hearing device HD, comprising:  a first microphone IT1/ITf and a second microphone IT2/ITr for provision of a first microphone input signal IN1 and a second microphone input signal IN2, respectively; a voice detector module OVD configured to process the first microphone input signal IN1 and/or the second microphone input signal IN2, the voice detector module OVD configured to detect own-voice of a user of the hearing device HD; a processing unit SPU configured to provide an electrical output signal OUT; and a receiver OU configured to convert the electrical output signal OUT to an audio output signal.  The voice detector module OVD is configured to communicate with the processing unit SPU regarding a detection of the own-voice of the user after at least two criteria are satisfied, wherein the at least two criteria comprise a first criterion (e.g., level differences; see col. 17, line 63, through col. 18, line 21) and a second criterion (e.g., modulation; see col. 2, lines 39-51).  The first microphone IT1/ITf is a front microphone of a behind-the-ear part BTE, and the second microphone IT2/ITr is a rear microphone of the behind-the-ear part BTE (see figure 4A, and col. 24, lines 29-42).
	Regarding claim 2, the voice detector module OVD comprises a power analyzer for provision of a power parameter (e.g., signal strength (SSD1, SSD2)) based on one or more input signals including the first microphone input signal IN1, and wherein the first criterion (e.g., level differences) involves the power parameter (SSD1, SSD2).
	Regarding claim 7, Petersen discloses a hearing device HD.  See figures 1A-1D, 2, 4A-4C, 6A, & 6B, specifically.  The hearing device HD, comprising:  a first microphone IT1 and a second microphone IT2 for provision of a first microphone input signal IN1 and a second microphone input signal IN2, respectively; a voice detector module OVD configured to process the first microphone input signal IN1 and/or the second microphone input signal IN2, the voice detector module OVD configured to detect own-voice of a user of the hearing device HD; a processing unit SPU configured to provide an electrical output signal OUT; and a receiver OU configured to convert the electrical output signal OUT to an audio output signal.  The voice detector module OVD is configured to communicate with the processing unit SPU regarding a detection of the own-voice of the user.  The voice detector module OVD comprises a spectrum analyzer for provision of a first spectrum parameter on the first microphone input signal IN1, and/or for provision of a second spectrum parameter based on the second microphone input signal IN2 (see col. 5, lines 57-67, regarding “the hearing device comprises an analysis unit for analyzing a user’s own voice and for identifying characteristics thereof.  Characteristics of the user’s own voice may e.g., comprise fundamental frequency, frequency spectrum …  In an embodiment, such characteristics are used as inputs to the own voice detection, e.g., to determine one or more frequency bands to focus own voice detection in (and/or to determine weights of the signal strength comparison measure)”).
	Regarding claim 8, the hearing device comprises a behind-the-ear part BTE.  The first microphone IT1 is a front microphone ITf of the behind-the-ear part.  See figure 4A, and col. 24, lines 29-42.
	Regarding claim 9, the hearing device comprises an ear part ITE configured for placement at least partly in an ear canal of the user.  The second microphone IT2 is in the ear part.  See, for example, figure 4B.  See also, col. 17, lines 31-33, regarding “the second input transducer (IT2) is adapted for being located in an ear of a user”.
	Regarding claim 10, the hearing device comprises a wireless transducer connected to the voice detector module OVD for receiving data from a contralateral hearing device.  See figure 5, and col. 25, lines 17-20, regarding “the first and second hearing devices are configured to exchange data (e.g., own voice detection status signals) between them via an interaural wireless link”.
	Regarding claims 11 and 13, the data comprises a first logical value having one of two possible values (e.g., VOICE or NO-VOICE).  See col. 9, lines 35-38, regarding “the voice detector unit is adapted to classify a current acoustic environment of the user as a VOICE or NO-VOICE environment”.  See also, fig. 5, and col. 25, lines 17-19, regarding “the first and second hearing devices are configured to exchange data (e.g., own voice detection status signals) between them”.
	Regarding claim 12, the data comprises a second logical value.  See col. 12, lines 16-24, regarding “thereby information (e.g., control and status signals, and possibly audio signals), including data related to own voice detection can be exchanged or forwarded from one to the other”.
	Regarding claim 14, the first microphone IT1 is a front microphone ITf of a behind-the-ear (BTE) unit, and the second microphone IT2 is a rear microphone ITr of the BTE unit.  See figure 4A, and col. 24, lines 29-42.
	Regarding claim 15, the first microphone is an in-the-ear canal microphone, and the second microphone is an outer-ear microphone.  See, for example, figure 4B.  See also, col. 17, lines 31-33, regarding “the … input transducer (IT2) is adapted for being located in an ear of a user”.
	Regarding claim 16, Petersen discloses a hearing device HD.  See figures 1A-1D, 2, 4A-4C, 6A, & 6B, specifically.  The hearing device HD, comprising:  a first microphone IT2 and a second microphone IT1 for provision of a first microphone input signal IN2 and a second microphone input signal IN1, respectively; a voice detector module OVD configured to process the first microphone input signal IN2 and/or the second microphone input signal IN1, the voice detector module OVD configured to detect own-voice of a user of the hearing device HD; a processing unit SPU configured to provide an electrical output signal OUT; and a receiver OU configured to convert the electrical output signal OUT to an audio output signal.  The voice detector module OVD is configured to communicate with the processing unit SPU regarding a detection of the own-voice of the user after at least two criteria are satisfied, wherein the at least two criteria comprise a first criterion (e.g., level differences; see col. 17, line 63, through col. 18, line 21) and a second criterion (e.g., modulation; see col. 2, lines 39-51).  The first microphone IT2 is an in-the-canal microphone, and the second microphone IT1 is an outer-ear microphone (see figure 4B, and col. 17, lines 31-33, regarding “the second input transducer (IT2) is adapted for being located in an ear of a user”).
	Regarding claim 17, the voice detector module OVD comprises a power analyzer for provision of a power parameter (e.g., signal strength (SSD1, SSD2)) based on one or more input signals including the first microphone input signal IN1, and wherein the first criterion (e.g., level differences) involves the power parameter (SSD1, SSD2).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 10,142,745), as applied to claims 1, 2, 16, and 17 above, in further view of Merks (EP-2988531A1).
Petersen, as applied to claims 1, 2, 16, and 17 above, discloses the invention as claimed, including that the first criterion (e.g., level differences) involves a power parameter, but fails to specifically teach either:  a) that the first criterion also involves a power of an error signal, the error signal based on the first microphone signal and the second microphone input signal or a filter signal obtained by filtering the second microphone input signal; or b) that the first criterion is satisfied if P_1 – P_E > TH_P, wherein P_1 represents a power parameter, P_E represents a power of an error signal, and TH_P represents a threshold; or c) that the voice detector module comprises an adaptive filter.
Merks discloses a hearing device including a voice detector module configured to communicate with a processing unit regarding a detection of an own-voice of a user after at least a first criteria (e.g., level differences) is detected, wherein:  a) the first criterion also involves a power of an error signal, the error signal based on the first microphone signal and the second microphone input signal or a filter signal obtained by filtering the second microphone input signal; b) the first criterion is satisfied if P_1 – P_E > TH_P, wherein P_1 represents a power parameter, P_E represents a power of an error signal, and TH_P represents a threshold; and c) the voice detector module comprises an adaptive filter (see figures 4-5).  Merks discloses the above, in the same field of endeavor, for the purpose of more accurately performing own-voice detection by “comparing the power of the error signal to the power of the signal from the standard microphone and/or looking at the peak strength in the impulse response of the filter” (see para. 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Petersen, in view of Merks, such that:  a) that the first criterion also involves a power of an error signal, the error signal based on the first microphone signal and the second microphone input signal or a filter signal obtained by filtering the second microphone input signal; b) that the first criterion is satisfied if P_1 – P_E > TH_P, wherein P_1 represents a power parameter, P_E represents a power of an error signal, and TH_P represents a threshold; and c) that the voice detector module comprises an adaptive filter.  A practitioner in the art would have been motivated to do this for the purpose of more accurately performing own-voice detection using power level differences as taught by Merks in view of figures 4-5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
December 6, 2022